Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11–15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions II–III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/20/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–5, 7–9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fling (USPN 6633163 B2) in view of Lougheed et al. (USPN 4249630).
Regarding Claim 1, Fling discloses a method comprising: translating a mobile machine frame (10) on the ground overlying a length of buried pipeline (Col. 1, Lines 23–29, where pipes are one of the many elements that can be detected.  Col. 2, Lines 16–30 and Col. 5, Lines 57–67, where the machine translated along the conductor.); while the machine frame is translating on the ground, detecting a signal 5indicative of a distance from the buried pipeline section to the machine frame (Col. 5, Lines 57–67, which discusses determining the horizontal location of the machine in relation to the buried pipe); monitoring changes in the signal as the machine frame translates above the buried pipeline section (Col. 5, Lines 12–32, where signals are measured/monitored, indicating that there is a change in the signal, and compared to an acceptable distance from the machine), but does not explicitly disclose using the monitored signal to determine an estimated underground location of 10the length of buried pipeline preferred path for a subsequent installation.  
Lougheed teaches using the monitored signal (Col. 2, Lines 20-28) to determine an estimated underground location of 10the length of buried pipeline preferred path for a subsequent installation (Col. 2, Lines 8-55) in order to decrease cutting old cable as well as efficient placement of the newly installed pipeline which decreases the size of the easement needed.  Col. 2, Lines 28–42.
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the controller of Fling with a capability of using the monitored  as taught by Lougheed in order to decrease cutting old cable as well as efficient placement of the newly installed pipeline which decreases the size of the easement needed.
Per the Fling–Lougheed combination Lougheed’s capability to determine an estimated underground location of 10the length of buried pipeline preferred path for a subsequent installation is programed into Fling’s microprocessor.
Regarding Claim 2, Fling discloses the signal produced is indicated by a signal strength.  Figs. 2 and 3.
Regarding Claim 3, Fling discloses the signal produced by the electromagnetic field (Col. 1, Lines 49–56, discusses the magnetic fields) is indicated by a comparison between multiple sensors (12/13), disposed on the mobile machine frame (Fig. 1).  A comparison between sensors 12 and 13 result in determining the location of the pipe.  Col. 3, Lines 47–64.   
Regarding Claim 4, Fling discloses causing the machine frame to travel on a path upon which strength of the electromagnetic field associated with the locating current does not fall below a predetermined level.  An alarm is triggered in the event that the machine moves outside of the zone in which the piping is located.  Thus, the predetermined level is the level at which this occurrence happens. Col. 3, Lines 28–46.
Regarding Claim 5
Regarding Claim 7, Fling does not explicitly disclose the trench has a depth of more than 6 inches and less than 36 inches.  
It would have been obvious to one having ordinary skill in the art before the time of filing to trench at an appropriate depth per the requirements of the job, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP §2144.05(I).  Additionally, Applicant’s specification has not disclosed the criticality of this range.
Regarding Claim 8, the Fling–Lougheed combination teaches the line is installed as the machine frame translates.  Lougheed, Col. 2, Lines 8–19.  
Regarding Claim 9, Fling discloses the machine frame comprises a plow blade (11), wherein the step of opening a trench along the path is performed by the plow blade.  Col. 3, Lines 28–46.
Regarding Claim 16, Fling discloses the machine frame is characterized as a first machine frame (Fig. 1, where the first machine frame is the front portion of the excavator vehicle) and further comprising: opening a trench along the preferred path with a plow blade disposed on a second machine frame (Fig. 1, where the second machine frame is the rear portion of the excavator vehicle).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fling (USPN 6633163 B2) in view of Lougheed et al. (USPN 4249630), in further view of Hansen et al. (US 6667709 B1).
Regarding Claim 6
Hansen et al. teaches detecting a condition of the buried pipeline with the line in order to detect and locate a leak so that the pipe can be fixed (Col. 1, Lines 16-27 and Col. 9, Lines 18-27).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the sensors of the Fling–Lougheed combination with a capability of detecting a condition of the buried pipeline as taught by Hansen et al. in order to detect and locate a leak so that the pipe can be fixed.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fling (USPN 6633163 B2) in view of Lougheed et al. (USPN 4249630), in further view of Sights et al. (US PGPub 20160147225 A1).
Regarding Claim 10, the Fling–Lougheed combination does not teach the machine is automatically maintained along the preferred path by a steering controller as it translates on the ground overlying the buried pipeline.
Sights et al. teaches a machine (105) automatically maintained (Para. 34) along the preferred path (110) by a steering controller (305) as it translates on the ground overlying the buried pipeline in order to decrease operator error (Para. 4).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the machine frame of Fling–Lougheed combination with a machine is automatically maintained along the preferred path by a steering controller as it translates on the ground overlying the buried pipeline as taught by Sights et al. in order to decrease operator error.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Trottier (US PGPub 20140212222 A1) discloses using sensors to locate buried conduits using radio frequencies.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa Hicks, whose telephone number is 571-272-9552.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Angelisa L. Hicks/
Primary Examiner
Examiner, Art Unit 3753